DETAILED ACTION
	This office action is in response to applicant’s remarks filed on December 20, 2021 in application 16/812,536. 
	Claims 1-18 are presented for examination.   Claims 1-3, 5-9, 11-15, 17-18 are amended.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on September 13, 2021 have been fully considered but they are not persuasive. 
The function of the node level filter have not been defined.   The claim as it defined the node level filter to identified data from the supplementary backup data in an iterative manner.   Supplementary backup data holds new data written during restoration of the new node and iterative manner comprise one after another.   The node level filter here is claimed to identify the supplementary backup data and restore what is listed there.   No further extraction or filtering is needed.   
For these reasons, the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aron et al. US 10,019,321 in further view of Rath et al. (US 2015/0363124). 
In regard to claim 1, Aron et al. teach a networked computing system for iterative node level recovery, the system comprising: 
a node cluster (cluster of a networked environment, col. 1 lines 56-67); 
a database (DB, fig. 10, 1431);
at least one processor configured by instructions to perform operations comprising at
least:
identifying a failed node among existing nodes in the node cluster (identify failing node, fig. 6, 603)); 
identifying and initiating a replacement node as a new node for the node cluster (identify substitute node, fig. 6, 601)); 
an attempt to locate a matching unique ID at the substitute node C is made, col. 11 lines 1-30); 
identifying specific data rows, associated with the failed node based on the original backup data of the node cluster (substitute node C does not include instances of data items having matching IDs A-2, B-3 And C01, col. 11 lines 1-30);
restoring the specific data rows to the new node (data items may be replicated from any other node in the networked environment having instances of data items with unique IDs … data may be replicated from node B, fig. 7, col. 11 lines 1-30).
Aron et al. does not explicitly teach but Rath et al. teach of identifying new data written by an application, to the existing nodes of the node cluster, during restoration of the new node; iteratively accessing supplementary backup data that includes the new data associated with both the existing nodes and the new node to identify, via a node level filter, supplementary data rows to be restored to the new node from the supplementary backup data; and iteratively restoring the supplementary data rows identified by the node level filter to the new node until the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).  It is noted that the node level filter as defined in applicant’s specification recited as a filter that identifies which rows in the backup are to be copied to the new node, examine equate the catch up process as the node level filter as claimed.
   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in live repartitioning of data in response to detection of various anomalies (pg. 42).

In regard to claim 2, Aron et al. does not explicitly teach but Rath et al. teach the networked computing system of claim 1, wherein the operations further comprise: detecting that no additional new data written by the application to the existing modes during the restoration of the new node is identified; and based on the detecting, determining that the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).  
Refer to claim 1 for motivational statement.

In regard to claim 3, Aron et al. does not explicitly teach but Rath et al. teach the networked computing system of claim 1, wherein the operations further comprise: detecting that an amount of additional new data written by the application to the existing nodes during the restoration of the new node is below a pre-determined threshold level; and based on the detecting, determining that the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   It is noted that pre-determined threshold level could be set to some data, and no data is below the threshold level to indicate synchronized.
Refer to claim 1 for motivational statement.

In regard to claim 4, Aron et al. does not explicitly teach but Rath et al. teach the networked computing system of claim 1, wherein the supplementary backup data is included in an on-demand supplementary logical backup of the node cluster (any remaining logged write operation may be performed on the destination partition replica by a final catch-up process, pg. 123). 
Refer to claim 1 for motivational statement.

In regard to claim 5, Aron et al. does not explicitly teach but Rath et al. teach the networked computing system of claim 4, wherein the operations further comprise accessing the supplementary backup data included in the on-demand supplementary logical backup of the node cluster and applying the node level filter to the supplementary backup data to identify the supplementary data rows associated with the new data written by the application during the restoration of the new node (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   


In regard to claim 6, Aron et al. does not explicitly teach but Rath et al. teach the networked computing system of claim 1, wherein the specific data rows of the original backup data include data associated with the failed node and devoid of data associated with the existing nodes of the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   
Refer to claim 1 for motivational statement.

In regard to claim 7, Aron et al. teach a method of node level recovery at a networked computing system including a node cluster, the method comprising:
identifying a failed node among existing nodes in the node cluster (identify failing node, fig. 6, 603)); 
identifying and initiating a replacement node as a new node for the node cluster (identify substitute node, fig. 6, 601));
accessing original backup data of the node cluster (an attempt to locate a matching unique ID at the substitute node C is made, col. 11 lines 1-30);
identifying specific data rows, associated with the failed node based on the original backup data of the node cluster (substitute node C does not include instances of data items having matching IDs A-2, B-3 And C01, col. 11 lines 1-30);
data items may be replicated from any other node in the networked environment having instances of data items with unique IDs … data may be replicated from node B, fig. 7, col. 11 lines 1-30).
Aron et al. does not explicitly teach but Rath et al. teach identifying new data written by an application, to the existing nodes of the node cluster, during restoration of the new node; iteratively accessing supplementary backup data that includes the new data associated with both the existing nodes and the new node to identify, via a node level filter, supplementary data rows to be restored to the new node from the supplementary backup data; and iteratively restoring the supplementary data rows identified by the node level filter to the new node until the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).  It is noted that the node level filter as defined in applicant’s specification recited as a filter that identifies which rows in the backup are to be copied to the new node, examine equate the catch up process as the node level filter as claimed.
Refer to claim 1 for motivational statement.

In regard to claim 8, Aron et al. does not explicitly teach but Rath et al. teach the method of claim 7, further comprising detecting that no additional new data written by the application to the existing modes during the restoration of the new node is identified; and based on the detecting, determining that the new node is synchronized with the existing nodes in the node during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).  
Refer to claim 1 for motivational statement.

In regard to claim 9, Aron et al. does not explicitly teach but Rath et al. teach the method of claim 7, further comprising: detecting that an amount of additional new data written by the application to the existing nodes during the restoration of the new node is below a pre-determined threshold level; and based on the detecting, determining that the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   It is noted that pre-determined threshold level could be set to some data, and no data is below the threshold level to indicate synchronized. 
Refer to claim 1 for motivational statement.

In regard to claim 10, Aron et al. does not explicitly teach but Rath et al. teach the method of claim 7, wherein the supplementary backup data is included in an on-demand supplementary logical backup of the node cluster (any remaining logged write operation may be performed on the destination partition replica by a final catch-up process, pg. 123). 
Refer to claim 1 for motivational statement.
during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   
Refer to claim 1 for motivational statement.

In regard to claim 12, Aron et al. does not explicitly teach but Rath et al. teach the method of claim 7, wherein the specific data rows of the original backup data include data associated with the failed node and devoid of data associated with the existing nodes of the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   
Refer to claim 1 for motivational statement.

In regard to claim 13, Aron et al. teach a non-transitory machine-readable medium including instructions, which when read by a machine, cause the machine to perform operations 
identifying a failed node among existing nodes in the node cluster (identify failing node, fig. 6, 603);
identifying and initiating a replacement node as a new node for the node cluster (identify substitute node, fig. 6, 601);
accessing original backup data of the node cluster (an attempt to locate a matching unique ID at the substitute node C is made, col. 11 lines 1-30);
identifying specific data rows, associated with the failed node based on the original backup data of the node cluster (substitute node C does not include instances of data items having matching IDs A-2, B-3 And C01, col. 11 lines 1-30);
restoring the specific data rows to the new node (data items may be replicated from any other node in the networked environment having instances of data items with unique IDs … data may be replicated from node B, fig. 7, col. 11 lines 1-30).
Aron et al. does not explicitly teach but Rath et al. teach identifying new data written by an application, to the existing nodes of the node cluster, during restoration of the new node; iteratively accessing supplementary backup data that includes the new data associated with both the existing nodes and the new node to identify, via a node level filter, supplementary data rows to be restored to the new node from the supplementary backup data; and iteratively restoring the supplementary data rows identified by the node level filter to the new node until the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).  It is noted that the node level filter as defined in applicant’s specification recited as a filter that identifies which rows in the backup are to be copied to the new node, examine equate the catch up process as the node level filter as claimed.
Refer to claim 1 for motivational statement.

In regard to claim 14, Aron et al. does not explicitly teach but Rath et al. teach the non-transitory machine-readable medium of claim 13, wherein the operations further comprise: detecting that no additional new data written by the application to the existing modes during the restoration of the new node is identified; and based on the detecting, determining that the new node is synchronized with the existing nodes in the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).  
Refer to claim 1 for motivational statement.

In regard to claim 15, Aron et al. does not explicitly teach but Rath et al. teach the non-transitory machine-readable medium of claim 13, wherein the operation further comprise: detecting that an amount of additional new data written by the application to the existing nodes during the restoration of the new node is below a pre-determined threshold level; and based on the detecting, determining that the new node is synchronized with the existing nodes in the node during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   It is noted that pre-determined threshold level could be set to some data, and no data is below the threshold level to indicate synchronized. 
Refer to claim 1 for motivational statement.

In regard to claim 16, Aron et al. does not explicitly teach but Rath et al. teach the non-transitory machine-readable medium of claim 13, wherein the supplementary backup data is included in an on-demand supplementary logical backup of the node cluster (any remaining logged write operation may be performed on the destination partition replica by a final catch-up process, pg. 123). 
Refer to claim 1 for motivational statement.

In regard to claim 17, Aron et al. does not explicitly teach but Rath et al. teach the non-transitory machine-readable medium of claim 16, wherein the operations further comprise accessing the supplementary backup data included in the on-demand supplementary logical backup of the node cluster and applying the node level filter to the supplementary backup data to identify the supplementary data rows associated with the new data written by the application during the restoration of the new node (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   
Refer to claim 1 for motivational statement.

In regard to claim 18, Aron et al. does not explicitly teach but Rath et al. teach the non-transitory machine-readable medium of claim 13, wherein the specific data rows of the original backup data include data associated with the failed node and devoid of data associated with the existing nodes of the node cluster (during the physical copying operation, write operations targeting the partition whose replica is being copied may be logged before being applied to the replica being copied and the logged changes may be applied to the replica being copied at periodic checkpoint intervals until the copy operation is complete, fig. 9, para. 127-128).   
Refer to claim 1 for motivational statement.

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Hussain et al. (US 2018/0060169) node repair pg. 63-64
Markus et al. (US 2016/0124817) backup data matches filter
Elrom et al. (US 2011/0208930) filter device driver

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114     
Silicon Valley Regional Office
Loan.truong@uspto.gov